RYAN, Circuit Judge
(dissenting).
I agree that the trial court erred in granting injunctive relief in this case because the parties were engaged in a “minor” dispute within the meaning of the Railway Labor Act. Therefore, the disagreement should have been arbitrated.
But I must respectfully dissent from my brothers’ conclusion that the trial court abused its discretion in setting the bond to secure the injunction in the amount of $750,000. I would not reach this issue, and I believe the court should not have done so.
The district court ordered the appellant, Division No. 1, Detroit Brotherhood of Lo*1230comotive Engineers, to post a bond in the amount of $750,000 to secure the appellee Consolidated Rail Corporation against losses it may suffer in the event the trial court’s injunction is found to have been wrongly entered. The union asked to be relieved of the burden of posting the bond and the trial court, after carefully considering the arguments pro and con, denied the union’s request and directed that the bond be posted as ordered.
The union solved its problem by simply disobeying the trial court’s order and refusing to post the bond, claiming inability to do so, but offering no evidence whatsoever of such claimed inability and never requesting a trial court factual determination of its inability.
Despite the union’s refusal to obey the court’s order to post the bond, the court, in disregard of Fed.R.Civ.P. 65(c),1 denied the railroad’s motion to stay issuance of the injunction pending the union’s compliance with the court’s bond order.
Having decided, in the exercise of its discretion, to require the union to post a bond as mandated by Rule 65(c), the district court was not free to issue its injunction until the security was posted.
Although it is settled that security need not be posted at the time interlocutory injunctive relief is applied for, the rule is phrased in mandatory terms and the conclusion seems inescapable that once the court decided to grant equitable relief under Rule 65 it must require security from the applicant. In fact, a district court’s failure to require the posting of a bond or other security has been held reversible error.
The mandatory nature of the security requirement is ameliorated by the remaining portion of the first sentence of Rule 65(c), which states that the security required shall be “in such sum as the court deems proper, for the payment of such costs and damages as may be incurred or suffered by any party who is found to have been wrongfully enjoined or restrained....”
11 Wright & Miller, § 2954 at 524-25 (1973) (footnotes omitted).
Thus, the union had its cake and ate it as well. It got the injunction we now hold it was not entitled to, and did not post the bond it was ordered to post. Then, with remarkable temerity, the union filed an appeal in this court seeking the court’s aid to relieve it from its obligation to post the bond it has refused to post and plainly has no intention of posting. In my judgment, the union is utterly without equitable standing to pray this court for relief. Why the appellee railroad has not sought dismissal of the union’s appeal on the bond issue, or requested that it be made to show cause why it should not be held in contempt for disobeying the district court’s order, is not clear. Conceivably, the railroad is more interested in the long run benefit of a correct reported appellate determination that the injunction it has been ordered to obey was improperly entered. Whatever the railroad’s motive for doing nothing about the union’s disobedience of the court’s order, this court is duty bound to reject the union’s plea for relief because it is without standing in equity to pray for appellate relief from an order it has refused to obey, which has not been stayed, and which, given the improper issuance of the injunction against the railroad, has made a mockery of the district court’s order and may have worked a substantial injustice upon the railroad.
I would dismiss the union’s appeal with costs.

. Fed.R.Civ.P. 65(c) provides:
No restraining order or preliminary injunction shall issue except upon the giving of security by the applicant, in such sum as the court deems proper, for the payment of such costs and damages as may be incurred or suffered by any party who is found to have been wrongfully enjoined or restrained. No such security shall be required of the United States or of an officer or agency thereof. (Emphasis added.)